 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    RUBEN TONY CERVANTES,                             Case No. 1:18-cv-00397-LJO-SAB (PC)
12                       Plaintiff,                     ORDER DENYING PLAINTIFF’S NOTICE
                                                        OF APPEAL TO DISTRICT JUDGE,
13           v.                                         CONSTRUED AS A MOTION FOR
                                                        RECONSIDERATION
14    THE WHOLE DEPARTMENT OF
      CORRECTIONS, et al.,                              (ECF No. 24)
15
                         Defendants.
16

17
     I.     Introduction
18
            Plaintiff Ruben Tony Cervantes is a state prisoner proceeding pro se and in forma
19
     pauperis in this civil rights action pursuant to 42 U.S.C. § 1983.
20
            On November 7, 2018, the assigned Magistrate Judge issued findings and
21
     recommendations recommending to dismiss this action, with prejudice, for failure to state a claim
22
     upon which relief can be granted and for failure to comply with Federal Rule of Civil Procedure
23
     8. (ECF No. 15.) On December 5, 2018 and on January 4, 2019, the Magistrate Judge granted
24
     Plaintiff’s two motions for an extension of time to file objections to the findings and
25
     recommendations. (ECF Nos. 17, 19.) On February 20, 2019, after Plaintiff failed to file
26
     objections to the findings and recommendations or a third request for an extension of time, the
27
     undersigned issued an order adopting the November 7, 2018 findings and recommendations in
28
                                                        1
 1   full and dismissing the instant action, with prejudice, for failure to comply with Rule 8 and failed

 2   to state a cognizable claim upon which relief may be granted. (ECF No. 20.)

 3          On September 12, 2019, Plaintiff filed a notice of appeal to District Judge, which the

 4   Court interprets as a motion for reconsideration of the Court’s February 20, 2019 order adopting

 5   the November 7, 2018 findings and recommendations and dismissing this action.

 6   II.    Motion for Reconsideration

 7          Federal Rule of Civil Procedure 60(b)(6) permits the Court to relieve a party from an

 8   order for any reason that justifies relief. Rule 60(b)(6) “is to be used sparingly as an equitable

 9   remedy to prevent manifest injustice and is to be utilized only where extraordinary

10   circumstances” exist. Harvest v. Castro, 531 F.3d 737, 749 (9th Cir. 2008) (internal quotation

11   marks and citation omitted). “A party moving for relief under Rule 60(b)(6) must demonstrate

12   both injury and circumstances beyond [their] control[.]” Id. (internal quotation marks and

13   citation omitted). Additionally, Local Rule 230(j) requires that, when a party makes a motion for

14   reconsideration, the party must show “what new or different facts or circumstances are claimed to

15   exist or were not shown upon such prior motion, or what other grounds exist for the motion” and

16   “why the facts and circumstances were not shown at the time of the prior motion.”

17          “A motion for reconsideration should not be granted, absent highly unusual

18   circumstances, unless the district court is presented with newly discovered evidence, committed

19   clear error, or if there is an intervening change in the controlling law.” Marlyn Nutraceuticals,

20   Inc. v. Mucos Pharma GmbH & Co., 571 F.3d 873, 880 (9th Cir. 2009) (internal quotation marks
21   and citation omitted). Therefore, “[a] party seeking reconsideration must show more than a

22   disagreement with the Court’s decision, and recapitulation of the cases and arguments considered

23   by the [C]ourt before rendering its original decision fails to carry the moving party’s burden.”

24   United States v. Westlands Water Dist., 134 F.Supp.2d 1111, 1131 (E.D. Cal. 2001) (internal

25   quotation marks and citation omitted).

26          Here, Plaintiff contends that the Magistrate Judge incorrectly determined that Plaintiff
27   failed to state any claim upon which relief may be granted. Plaintiff states that he “did state a

28   claim which was money and damages, pain and suffering, mental, physically, under cruel and
                                                        2
 1   unusual punishment.” (ECF No. 24, at 1-2.) However, Plaintiff’s motion fails to present “new or

 2   different facts or circumstances … which did not exist or were not shown upon such prior

 3   motion,” as required by Local Rule 230(j). The Court’s order adopting the Magistrate Judge’s

 4   findings and recommendations was issued following a de novo review of the entire case, and

 5   Plaintiff has failed to set forth any additional grounds that the Court did not consider that would

 6   entitle him to relief from the Court’s judgment. Therefore, Plaintiff’s motion for reconsideration

 7   is denied.

 8   III.      Order

 9             Based on the foregoing, Plaintiff’s motion for reconsideration, (ECF No. 24), is HEREBY

10   DENIED. This action remains closed.

11
     IT IS SO ORDERED.
12

13          Dated:   November 12, 2019                      /s/ Lawrence J. O’Neill _____
                                                   UNITED STATES CHIEF DISTRICT JUDGE
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
